All of the specifications of error are presented and argued in the briefs under two propositions, stated by defendant as follows:
"First, that plaintiff wholly failed to make out a case under the testimony, and the demurrer to the evidence should have been sustained.
"Second, that plaintiff wholly failed to make out a case of unlawful conversion and for this reason the judgment should be reversed."
These two propositions will be considered in reverse order. Under the second proposition defendant insists that plaintiff's action was one for conversion of personal property, and since the testimony all showed an agreement between the parties that defendant should gather and market the cotton that therefore there is a variance between the allegations and the proof fatal to plaintiff's recovery. An examination of plaintiff's petition does not sustain the contention made by defendant under this proposition. There are no appropriate allegations nor apt language contained in plaintiff's petition to constitute it an action for the conversion of personal property. It is true that the petition alleges that "defendant has appropriated the entire interest of plaintiff and has sold a large part thereof and now has all the cotton left in the field and refuses to allow the plaintiff to gather and market the same," but in view of the other allegations contained in the petition, and the facts set forth showing the contractual relations between the parties, the petition falls far short of stating a cause of action for unlawful conversion. On the contrary, it sufficiently and clearly sets forth a cause of action to money had and received by defendant to plaintiff's use. It is immaterial what title a pleader may give to a pleading, for the determination of its legal effect must be reached from a consideration of the language used.
Defendant's first proposition presents no more difficult question to determine than does his second. This is purely a fact case. There was practically no conflict in the testimony. Plaintiff and his witnesses testified substantially to the facts set out in his petition, and defendant upon the witness stand in his own behalf raised no issue of fact upon plaintiff's testimony by a contradiction or denial thereof in any material respect, except as to the balance in dispute between the parties. Plaintiff's testimony showed that defendant paid some of the cotton pickers $1 per hundred, some $1.25 per hundred, and others $1.50 per hundred, and that $1.50 per hundred was the highest price paid by defendant to pickers. This is not denied by defendant. Defendant offered in evidence a statement which he claimed was a correct statement of the weights of the cotton gathered from the Munsey crop. This statement shows *Page 259 
that there were 14,236 pounds of cotton gathered from this crop; that it brought a total of $1,464.03. Taking the highest price shown by the record that pickers received for gathering this crop under defendant's own proof, the picking would amount only to $213. One-half of $1,464.08, which would be plaintiff's share of the crop, amounts to $732.01, less $213 for picking would leave $517.01 as plaintiffs net share of the proceeds under defendants own testimony, based upon the written statement and scale weights offered in evidence by him. It is admitted that plaintiff has only received $300 from defendant. The verdict of the jury was for $200 in favor of the plaintiff. With the record in this condition, it is clear that the trial court committed no error in overruling the demurrer of the defendant to plaintiff's evidence, and it is equally clear that the verdict of the jury is amply sustained by the evidence.
The judgment of the trial court should be in all things afffirmed.
By the Court: It is so ordered.